Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-6 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-6 of Patent 11019446.  Although the conflicting claims are not identical, they are not patentably distinct from each other because: claims 1 and 6 of the instant application are broader variations of claims 1 and 6 of the patented application. Dependent claims 2-5 are also rejected on the ground of nonstatutory obviousness-type double patenting because they are obvious variants of the patented claims.
Patent 11019446
Instant Application 17/246027
1. Method for generating an acoustic multichannel audio signal and outputting same in a vehicle via a multichannel output apparatus comprising at least one left output channel, at least one right output channel, and at least one center output channel, the method comprising the steps of: supplying a stereo audio signal, splitting the supplied stereo audio signal into a plurality of perception-direction-dependent acoustic signal components each comprising individual directionally-dependent perceived audio signal information of the stereo audio signal by means of a source separation apparatus, wherein the supplied stereo audio signal is split into at least one center signal component comprising directionally-dependent perceived audio signal information of the stereo audio signal which would be perceived as center audio information, at least one left signal component comprising directionally-dependent perceived audio signal information of the stereo audio signal perceived to the left of the at least one center signal component, and at least one right signal component comprising directionally-dependent perceived audio signal information of the stereo audio signal perceived to the right of the at least one center signal component; wherein the plurality of perception-direction-dependent acoustic signal components being created independent of the multichannel output apparatus; wherein before splitting, the stereo audio signal is analyzed for individual signal components comprising individual directionally-dependent perceived audio signal information of the stereo audio signal by one or more analyzing devices based on an output direction or position that would be perceived by a listener positioned in a defined position relative to an acoustic output apparatus that only comprises a left and a right output channel; assigning the perception-direction-dependent signal components to at least one left output channel, at least one right output channel, and at least one center output channel specific output channels of a multichannel output apparatus based on an assignment specification accounting for the output direction or position of at least one of the plurality of perception-direction-dependent acoustic signal components that is perceived by a listener of the stereo audio signal and corresponds to a relevant perception-direction-dependent signal component; generating an acoustic multichannel audio signal by mixing each perception-direction-dependent acoustic signal component onto the at least one left output channel, the at least one right output channel, or the at least one center output channel of the multichannel output apparatus, and outputting the generated acoustic multichannel audio signal over the at least one left output channel, the at least one right output channel, and the at least one center output channel of the multichannel output apparatus.

6. Device for generating an acoustic multichannel audio signal and outputting same in a vehicle via a multichannel output apparatus comprising at least one left output channel, at least one right output channel, and at least one center output channel, comprising: a source separation apparatus configured to split a supplied stereo audio signal into a plurality of perception-direction-dependent acoustic signal components each comprising individual directionally-dependent perceived audio signal information of the stereo audio signal, wherein the perception-direction-dependent acoustic signal components comprise at least one center signal component comprising audio signal information of the stereo audio signal which would be perceived as center audio information, at least one left signal component comprising audio signal information of the stereo audio signal perceived to the left of the center signal component, and at least one right signal component comprising audio signal information of the stereo audio signal perceived to the right of the center signal component; the plurality of perception-direction-dependent acoustic signal components being created independent of the multichannel output apparatus; wherein the source separation apparatus is configured to analyze the supplied stereo audio signal for individual signal components comprising individual directionally-dependent perceived audio signal information of the stereo audio signal by one or more analyzing devices before the splitting of the stereo audio signal based on an output direction or position that would be perceived by a listener positioned in a defined position relative to an acoustic output apparatus that comprises only a left and a right output channel; a mixing apparatus configured to generate a multichannel audio signal by mixing each of the plurality of perception-direction-dependent acoustic signal components onto at least one left output channel, at least one right output channel, and at least one center output channel of a multichannel output apparatus, wherein the mixing apparatus is configured to assign the perception-direction-dependent acoustic signal components to specific output channels of the multichannel output apparatus comprising the at least one left output channel, the at least one right output channel, and the at least one center output channel based on an assignment specification accounting for the output direction or position of at least one of the plurality of perception-direction-dependent signal component that is perceived by a listener of the stereo audio signal and corresponds to a relevant perception-direction-dependent acoustic signal component; wherein the multichannel output apparatus is configured to output the multichannel audio signal over the at least one left output channel, the at least one right output channel, and the at least one center output channel.
1. Method for generating an acoustic multichannel audio signal and outputting same in a vehicle via an output apparatus comprising a plurality of output channels, the method comprising the steps of: - supplying an audio signal, - splitting the supplied audio signal into a plurality of perception- direction-dependent acoustic signal components each comprising individual directionally-dependent perceived audio signal information of the audio signal by means of a source separation apparatus, wherein the supplied audio signal is split into at least one center signal component comprising directionally-dependent perceived audio signal information of the audio signal which would be perceived as center audio information, at least one left signal component comprising directionally-dependent perceived audio signal information of the audio signal perceived to the left of the at least one center signal component, and at least one right signal component comprising directionally-dependent perceived audio signal information of the audio signal perceived to the right of the at least one center signal component; wherein before splitting, the audio signal is analyzed for individual signal components comprising individual directionally-dependent perceived audio signal information of the audio signal by one or more analyzing devices based on an output direction or position that would be perceived by a listener positioned in a defined position relative to an acoustic output apparatus that only comprises a left and a right output channel; generating an acoustic audio signal by mixing each perception-direction- dependent acoustic signal component onto at least one output channel of the output apparatus, and outputting the generated acoustic multichannel audio signal over the at least one output channel of the output apparatus.
























6. Device for generating an acoustic multichannel audio signal and outputting same in a vehicle via an output apparatus comprising at least one left output channel, at least one right output channel, and at least one center output channel, comprising: a source separation apparatus configured to split a supplied audio signal into a plurality of perception-direction-dependent acoustic signal components each comprising individual directionally-dependent perceived audio signal information of the audio signal, wherein the perception-direction-dependent acoustic signal components comprise at least one center signal component comprising audio signal information of the audio signal which would be perceived as center audio information, at least one left signal component comprising audio signal information of the audio signal perceived to the left of the center signal component, and at least one right signal component comprising audio signal information of the audio signal perceived to the right of the center signal component; wherein the source separation apparatus is configured to analyze the supplied audio signal for individual signal components comprising individual directionally- dependent perceived audio signal information of the audio signal by one or more analyzing devices before the splitting of the audio signal based on an output direction or position that would be perceived by a listener positioned in a defined position relative to an acoustic output apparatus that comprises only a left and a right output channel; a mixing apparatus configured to generate a multichannel audio signal by mixing each of the plurality of perception-direction-dependent acoustic signal components onto at least one output channel of an output apparatus, wherein the output apparatus is configured to output the multichannel audio signal over the at least one output channel.





Allowable Subject Matter
Claims 1-6 would be allowable if a terminal disclaimer is filed to overcome the double patenting rejection(s) set forth in this office action.
 
The following is an examiner’s statement of reasons for allowance:
Independent claims 1 and 6 are allowed because the closest cited prior art either alone or in combination, fails to anticipate or render obvious, the claimed limitation of “wherein the supplied audio signal is split into at least one center signal component comprising directionally-dependent perceived audio signal information of the audio signal which would be perceived as center audio information, at least one left signal component comprising directionally-dependent perceived audio signal information of the audio signal perceived to the left of the at least one center signal component, and at least one right signal component comprising directionally-dependent perceived audio signal information of the audio signal perceived to the right of the at least one center signal component; wherein before splitting, the audio signal is analyzed for individual signal components comprising individual directionally-dependent perceived audio signal information of the audio signal by one or more analyzing devices based on an output direction or position that would be perceived by a listener positioned in a defined position relative to an acoustic output apparatus that only comprises a left and a right output channel; generating an acoustic audio signal by mixing each perception-direction- dependent acoustic signal component onto at least one output channel of the output apparatus” in combination with all other limitations in the claim(s) as defined by the applicant.
 
 	Consequently, the disclosed independent claims are allowed on behalf of above-discussed reasons. Since the disclosed dependent claims 2-5 are dependent on one of the independent claims, therefore they are also patentable

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NORMAN YU whose telephone number is (571)270-7436.  The examiner can normally be reached on Mon - Fri 11am-7pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any response to this action should be mailed to:
                        Commissioner of Patents and Trademarks
                        P.O. Box 1450
                        Alexandria, Va.  22313-1450
        Or faxed to:
                    (571) 273-8300, for formal communications intended for entry and for 
                     informal or draft communications, please label “PROPOSED” or “DRAFT”.
                                Hand-delivered responses should be brought to: 

                         Customer Service Window 
                         Randolph Building 
                         401 Dulany Street 
                         Arlington, VA 22314

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NORMAN YU/Primary Examiner, Art Unit 2652